DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on November 29, 2021 in which claims 1-18 are pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-18 are persuasive. The art rejection is withdrawn.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 7-18 are rejected under 35 U.S.C. 101 because under a broadest reasonable interpretation the claim language covers transitory propagating signals, which are not statutory subject matter eligible for patentability.  The applicant should amend claim 7 lines 2-3 and claim 13 lines 3-4 as follows:
one or more non-transitory computer readable storage media and program instructions stored on the one or more non-transitory computer readable storage media, 
in order to properly narrow the claim to cover only statutory embodiments.

Dependent claims 8-12 and 14-18 are rejected due to their dependency.


Allowable Subject Matter
6.	Claims 1-6 are allowed over the prior art of record. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661